Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on August 11, 2022 in which: 
Claims 1, 7, and 12-16 are currently amended.  
Claims 1-16 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation using the at least one receiver to listen for wireless transmission, over other than the secure local area network, of the selected one or more codes” renders the claim indefinite.  In particular, “over other than the secure local are network” does not clearly indicate over what element or what kind of element other than the secure local area network.  
Claim(s) 7 and 13-16 is/are rejected for at least the same reason(s) set forth in claim 1.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2018/0115895 A1 (herein “Lehtovirta”), and further in view of Pub No.: US 2017/0372368 A1 (herein “Kwon”).

Claims 1, 13, and 15
Consider claim 1, Lehtovirta teaches A service-using device (see Lehtorvirta Fig. 25, [0196] note discoverer UE 2501) comprising: 
at least one receiver (see Lehtovirta Fig. 25, note PC5 interface 2503); 
at least one transmitter (see Lehtovirta Fig. 25, note PC5 interface 2503); and 
at least one processor configured to identify a nearby service-providing device in a network (see Lehtovirta Fig. 25, note Processor 2504) by: 
using the at least one receiver to receive information about one or more service-providing devices, the information comprising a code for each of the one or more service-providing devices (see Lehtovirta [0090], [0095], [0101] note discoverer UE receives ProSe response code from the discoveree UE), 
selecting one or more of the received codes (see Lehtovirta [0103] ProSe query code as a input parameter), 
using the at least one receiver to listen for wireless transmission, over other than the network, of the selected one or more codes (see Lehtovirta [0107] note the discoverer UE hears the discovery response using the discovery filter identified using the ProSe response code), and 
using the at least one transmitter to transmit data to the service-providing device which wirelessly transmitted at least one of the selected one or more codes (see Lehtovirta [0002] communicating with prose service without passing messages through the radio access network).
Lehtovirta fails to teach that the network is a secure local area network being one of a 5G LAN or a VLAN and the information comprising details on features of each of the one or more service providing devices.  Kwon teaches device to device discovery in a wireless local area network where the discovery message including details of the announcing UE  (see Kwon Fig. 11, [0008], [0103]-[0104]]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lehtovirta to include the recited teaching of Kwon.  Such a modification would improve Lehtovirta by improving direct communication between devices in licensed and unlicensed band communication systems (see Kwon [0008]). 
Claim(s) 13 and 15 is/are rejected for at least the same reason(s) set forth in claim 1.

Claim 2
Consider claim 2, Lehtovirta as modified by Kwon teaches wherein the information about the one or more service-providing devices provides details of the one or more service-providing devices or a reference to the details and the at least one processor is further configured to select the one or more of the received codes based on the provided details (see Kwon [0008],[0103]-[0104]).

Claim 3
Consider claim 3, Lehtovirta as modified by Kwon teaches wherein the at least one processor is further configured to use the at least one transmitter to transmit a query on the secure local area network, the query comprising requirements and requesting information about service-providing devices with characteristics meeting the requirements, and use the at least one receiver to receive the information about the one or more service-providing devices in response to the query (see Lehtovirta [0087], [0090], [0095]).

Claim 4
Consider claim 3, Lehtovirta as modified by Kwon teaches wherein the one or more codes are at least one of one or more ProSe Application Codes, one or more ProSe Application Masks or one or more ProSe Restricted Codes (see Lehtovirta [0087], [0090], [0095]).

Claim 5
Consider claim 5, Lehtovirta as modified by Kwon teaches wherein the information comprises a further code for each of the one or more service-providing devices and the at least one processor is further configured to use the at least one transmitter to wirelessly broadcast one or more of the further codes corresponding to the selected one or more codes before using the at least one receiver to listen for wireless transmission of the selected one or more codes (see Lehtovirta [0015], [0101]).

Claim 6
Consider claim 6, Lehtovirta as modified by Kwon teaches wherein the one or more codes include one or more ProSe Response Codes and the one or more further codes include one or more ProSe Query Codes (see Lehtovirta [0015], [0101]).

Claims 7, 14, and 16
Consider claim 7, Lehtovirta teaches a service-providing device located on a network and (see Lehtovirta Fig. 21, [0174] note discoveree UE) comprising: 
at least one receiver (see Lehtovirta Fig. 21, note PC5 interface 2103); 
at least one transmitter (see Lehtovirta Fig. 21, note PC5 interface 2103); and 
at least one processor (see Lehtovirta Fig. 21, note Processor 2104) configured to: 
obtain a code associated with the service-providing device, information comprising the code being transmitted over the network to a service-using device (see (see Lehtovirta [0095] note ProSe response code allocated by the ProSe function to the discoveree UE), 
use the at least one transmitter to wirelessly transmit, over other than the network, the code (see Lehtovirta [0090], [0095], [0101] note discoverer UE receives ProSe response code from the discoveree UE), and 
use the at least one receiver to receive data from the service-using device in response to the wireless transmission (see Lehtovirta [0002] communicating with prose service without passing messages through the radio access network).
Lehtovirta fails to teach that the network is a secure local area network being one of a 5G LAN or a VLAN and the information comprising details on features of each of the one or more service providing devices.  Lehtovirta fails to teach that the network is a secure local area network being one of a 5G LAN or a VLAN and the information comprising details on features of each of the one or more service providing devices.  Kwon teaches device to device discovery in a wireless local area network where the discovery message including details of the announcing UE  (see Kwon Fig. 11, [0008], [0103]-[0104]]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lehtovirta to include the recited teaching of Kwon.  Such a modification would improve Lehtovirta by improving direct communication between devices in licensed and unlicensed band communication systems (see Kwon [0008]). 
Claim(s) 14 and 16 is/are rejected for at least the same reason(s) set forth in claim 7.

Claim 8
Consider claim 8, Lehtovirta as modified by Kwon teaches wherein the code is created in the secure local area network (see Kwon [0008],[0103]-[0104]).




Claim 9
Consider claim 9, Lehtovirta as modified by Kwon teaches wherein the at least one processor is configured to: use the at least one transmitter to transmit the information comprising the code over the secure local area network to the service-using device (see Lehtovirta [0090], [0095], [0101]).

Claim 10
Consider claim 10, Lehtovirta as modified by Kwon teaches wherein the at least one processor is further configured to: use the at least one receiver to receive a query, the query comprising requirements and requesting information about service-providing devices with characteristics meeting the requirements, and use the at least one transmitter to transmit the information comprising the code in response to the query in dependence on the service-providing device having characteristics meeting the requirements (see Lehtovirta [0087], [0090], [0095]).

Claim 11
Consider claim 11, Lehtovirta as modified by Kwon teaches wherein the at least one processor is further configured to: determine a source address associated with the query, associate the source address with the code in a memory, and obtain the source address associated with the code from the memory upon receiving data transmitted in response to the wireless transmission of the code (see Lehtovirta [0002], [0087], [0090], [0095]).

Claim 12
Consider claim 12, Lehtovirta as modified by Kwon teaches wherein the at least one processor is further configured to include details of the service-providing device or a reference to the details in the information before using the at least one transmitter to transmit the information (see Kwon [0008],[0103]-[0104]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647